***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       COMMISSIONER OF TRANSPORTATION v.
            TERESA B. LAGOSZ ET AL.
                   (AC 40885)
                          Lavine, Moll and Bear, Js.

                                   Syllabus

The defendant T appealed to the trial court, pursuant to statute (§ 13a-76),
     from the assessment of damages by the plaintiff, the Commissioner of
     Transportation, in connection with the taking, by condemnation, of
     certain of T’s real property, on which her husband, J, operated a business.
     The plaintiff had deposited with the court $420,000 as compensation
     for the taking of T’s real property, but T claimed that the amount of
     compensation was inadequate. Thereafter, the parties met to mediate
     a settlement of the amount of the compensation to be paid to T for the
     taking. The plaintiff claimed that, during the third mediation session,
     the parties entered into an oral agreement in which T would receive a
     total of $600,000, less the $420,000 already paid by the plaintiff, as
     compensation for the taking of her real property. The plaintiff further
     claimed that the court spoke to T and J to ensure that they understood
     and accepted the terms of that agreement, and that the court then
     informed the plaintiff that T had agreed to those terms. Thereafter, T
     refused to sign the final version of the written settlement agreement,
     discharged her counsel, and elected to represent herself at the trial. The
     court held a hearing pursuant to Audubon Parking Associates Ltd.
     Partnership v. Barclay & Stubbs, Inc. (225 Conn. 804), to determine if
     the parties had reached an enforceable settlement agreement. Subse-
     quently, the trial court rendered judgment finding that a settlement
     agreement was reached in the amount of $600,000, from which T
     appealed to this court. Held:
1. T could not prevail on her claim that the trial court, following the Audubon
     hearing, improperly enforced a purported settlement agreement because
     the agreement was not inclusive of the essential terms of the parties’
     agreement, namely, the relocation expenses for J’s business; the issue
     of reimbursement expenses was not an essential term of the settlement
     agreement, as the only essential term of the agreement within the context
     of T’s appeal from the plaintiff’s assessment of damages pursuant to
     § 13a-76 was the amount of compensation to be paid to T for the taking
     of her real property, T did not dispute that the parties agreed to a sum
     of $600,000 as compensation for the taking of her real property, and
     compensation for business relocation expenses did not fall under the
     purview of § 13a-76.
2. T could not prevail on her claim that the testimony elicited during the
     Audubon hearing, including the testimony regarding relocation expenses
     for J’s business, was unclear and ambiguous as to what the terms of
     the settlement agreement were and, as a result, the trial court’s finding
     that an enforceable agreement was entered into was clearly erroneous:
     the testimony of T’s former attorneys, the plaintiff’s representatives,
     and J confirmed that the parties had agreed to a sum of $600,000 in
     compensation for the taking of T’s real property, and although there
     was extensive testimony and discussion at the Audubon hearing regard-
     ing the relocation expenses of the business, those expenses were outside
     the scope of the § 13a-76 proceeding, which properly concerned only
     the issue of whether there was an agreed upon sum of $600,000 as
     compensation for the real property; accordingly, the trial court’s findings
     of fact as to the terms of the settlement agreement were not clearly
     erroneous, and the court properly concluded that there was a legally
     enforceable settlement agreement between the parties in the amount
     of $600,000 as just compensation for the taking of T’s real property.
           Argued February 7—officially released May 14, 2019

                             Procedural History

   Appeal from the plaintiff’s assessment of damages
filed in connection with the taking by condemnation of
certain of the named defendant’s real property, brought
to the Superior Court in the judicial district of New
Britain, where the court, Abrams, J., rendered judgment
in accordance with the parties’ settlement agreement;
thereafter, the court denied the named defendant’s
motion to reargue, and the named defendant appealed
to this court. Affirmed.
  Teresa B. Lagosz, self-represented, the appellant
(named defendant).
  Raul A. Rodriguez, assistant attorney general, with
whom, on the brief, was George Jepsen, former attorney
general, for the appellee (plaintiff).
                         Opinion

   BEAR, J. The defendant Teresa B. Lagosz1 appeals
from the judgment of the trial court reassessing dam-
ages in the sum of $600,000 for the taking of her property
by the plaintiff, the Commissioner of Transportation,
on May 4, 2015, in connection with the improvement of
the New Haven-Hartford-Springfield rail corridor. The
defendant’s primary claim on appeal is that the court
improperly found and summarily enforced, after con-
ducting a hearing pursuant to Audubon Parking Associ-
ates Ltd. Partnership v. Barclay & Stubbs, Inc., 225
Conn. 804, 626 A.2d 729 (1993) (Audubon), an oral set-
tlement agreement in the amount of $600,000 as just
compensation for the taking by eminent domain of the
defendant’s real property. Specifically, the defendant
claims that (1) the settlement agreement was not inclu-
sive of all the essential terms of the parties’ agreement
and (2) the court’s finding that an enforceable
agreement existed was clearly erroneous because it
was based on unclear and ambiguous testimony elicited
at the Audubon hearing.2 Conversely, the plaintiff
claims that the court, after the Audubon hearing, cor-
rectly concluded that there was a settlement agreement
in the amount of $600,000 that was just compensation
for the taking of the defendant’s real property. We agree
with the plaintiff and, accordingly, affirm the judgment
of the trial court.
   The following facts and procedural history are undis-
puted or uncontested. On May 4, 2015, pursuant to Gen-
eral Statutes § 13b-363 and General Statutes (Rev. to
2015) § 13a-73,4 the plaintiff took by eminent domain
real property owned by the defendant located at 468
Norton Lane in Berlin. The real property consisted of
approximately 11.64 acres, including all buildings,
improvements and appurtenances thereon. The defen-
dant’s husband, Joseph Lagosz, also operated a business
in one of the buildings on the real property. On the date
of the taking, the plaintiff deposited with the court
$420,000 in compensation for the taking.
  On September 28, 2015, the defendant appealed to
the court from the plaintiff’s assessment of damages.
See General Statutes § 13a-76.5 In that appeal, she stated
that she was ‘‘aggrieved by [the $420,000] assessment
of damages because the same is inadequate.’’ No other
claims were set forth in her appeal.
   On November 3, 2015, the plaintiff filed his answer
denying that the assessment was inadequate. On
November 6, 2015, a certificate of closed pleadings and
a claim to the trial list were filed. The defendant subse-
quently was ordered to provide an appraisal of the real
property to the plaintiff on or before April 1, 2016. The
parties met on three occasions in June, 2016, in an
attempt to mediate a settlement on the amount of the
compensation to be paid to the defendant for the taking.
   The plaintiff asserts that, during the third of those
mediation sessions, the parties entered into an oral
agreement in which the defendant would receive a total
of $600,000, less the $420,000 already paid by the plain-
tiff, as compensation for the taking of her real property
and, in turn, the defendant and her husband would
vacate the property by August 15, 2016, without having
to pay any postcondemnation use and occupancy
charges.6 The plaintiff further states that the court, dur-
ing the third mediation session, spoke to the defendant
and her husband to ensure that they understood and
accepted the terms of that agreement. The court then
informed the plaintiff that the defendant had agreed to
those terms. After the reported settlement, the plaintiff
and the defendant’s counsel prepared drafts of a written
settlement agreement memorializing the agreement
reached through the mediation, but the defendant
refused to sign the final version of the agreement, and
the case was scheduled for trial.7 The defendant subse-
quently discharged her counsel and elected to represent
herself at the trial. Her former counsel filed a motion
to withdraw and requested a status conference.
  On July 21, 2017, the court, after the status confer-
ence, ordered, sua sponte, that an Audubon hearing
take place to determine if the parties had reached an
enforceable settlement agreement, and the court post-
poned any trial until after it made its determination.
On August 14, 2017, the court commenced the Audubon
hearing. The defendant, her husband, and the defen-
dant’s former attorneys were present at the hearing.
During the hearing, the following colloquy between the
court and Richard P. Healey, one of the defendant’s
former attorneys, occurred:
  ‘‘The Court: Is it your position that there was no
settlement agreement?
  ‘‘[Attorney Healey]: No.
  ‘‘The Court: Okay.
  ‘‘[Attorney Healey]: No, not at all.’’
  Attorney Healey’s cocounsel, John Bradley, and the
court had the following colloquy:
   ‘‘[Attorney Bradley]: I definitely agree, Your Honor
. . . that the settlement was for—they were going to
pay an additional $180,000 over what they—
   ‘‘The Court: In addition to the [$420,000] that was
already on deposit.
  ‘‘[Attorney Bradley]: Right. . . . So the essential
terms, in my view, was the additional [$180,000], waiver
of the use and occupancy [which occurred].’’
  Attorney Healey told the court that the only obligation
of the defendant and her husband under the settlement
agreement ‘‘was to vacate the [real] property at a date
that was acceptable to the state; they have done that.’’
  The court also stated the following:
   ‘‘The Court: My memories have come flying back and
comport with everyone’s here; is that we did reach an
agreement as to the money. The other stuff was a little—
a little more amorphous, but the other stuff is off the
table now.
  ‘‘[Attorney Healey]: Right.
  ‘‘The Court: I mean, that has been completed. The
agreement was $600,000 . . . . I don’t think I can
reopen negotiations. The only thing I’m allowed to
determine is whether there was a deal. And I’m being
told there was a deal. I remember there was a deal.’’
  The defendant’s husband testified in the defendant’s
presence and on her behalf at the Audubon hearing. In
response to a question by the court, he stated that the
$600,000 in total payment for the real property was
agreed to by the parties.
   On August 14, 2017, after the Audubon hearing con-
cluded, the court rendered judgment finding that a set-
tlement agreement was reached in the amount of
$600,000: ‘‘The court finds that a settlement was reached
in this matter in the amount of $600,000. Any settlement
funds as yet unpaid to the defendant are hereby ordered
to be paid.’’ On September 5, 2017, the defendant filed
a motion to reargue, which was denied by the court on
September 7, 2017. On September 27, 2017, the defen-
dant filed the present appeal. Additional facts will be
set forth as necessary.
   Before we address the defendant’s claims, we first
set forth the applicable standard of review and relevant
legal principles. ‘‘Because the [defendant challenges]
the trial court’s legal conclusion that the agreement
was summarily enforceable, we must determine
whether that conclusion is legally and logically correct
and whether [it finds] support in the facts set out in the
[record].’’ (Internal quotation marks omitted.) Kidder
v. Read, 150 Conn. App. 720, 733, 93 A.3d 599 (2014).
Our standard of review of legal questions is plenary.
See State v. Hanisko, 187 Conn. App. 237, 245, 202 A.3d
375 (2019).
   In Audubon, our Supreme Court determined that a
settlement agreement resolving the issues in a pending
case may be enforced prior to and without the necessity
of a trial: ‘‘A trial court has the inherent power to enforce
summarily a settlement agreement as a matter of law
when the terms of the agreement are clear and unambig-
uous. . . . Agreements that end lawsuits are contracts,
sometimes enforceable in a subsequent suit, but in
many situations enforceable by entry of a judgment
in the original suit. A court’s authority to enforce a
settlement by entry of judgment in the underlying action
is especially clear where the settlement is reported to
the court during the course of a trial or other significant
courtroom proceedings.8 . . .
   ‘‘In Janus Films, Inc. v. Miller, [801 F.2d 578, 583
(2d Cir. 1986)], Judge Newman, writing for the majority
of the Second Circuit Court of Appeals, noted the
important policy behind a court’s power to enforce
summarily a settlement agreement: Due regard for the
proper use of judicial resources requires that a trial
judge proceed with entry of a settlement judgment after
affording the parties an opportunity to be heard as to
the precise content and wording of the judgment, rather
than resume the trial and precipitate an additional law-
suit for breach of a settlement agreement. This authority
should normally be exercised whenever settlements are
announced in the midst of a trial.
   ‘‘Summary enforcement is not only essential to the
efficient use of judicial resources, but also preserves
the integrity of settlement as a meaningful way to
resolve legal disputes. When parties agree to settle a
case, they are effectively contracting for the right to
avoid a trial. The asserted right not to go to trial can
appropriately be based on a contract between the par-
ties. . . . The essence of that right [cannot] be vindi-
cated effectively after the trial has occurred. . . . To
hold that a jury trial is a necessary predicate to enforce-
ment of a settlement agreement would undermine the
very purpose of the agreement.’’ (Citations omitted;
emphasis omitted; footnote added; internal quotation
marks omitted.) Audubon, supra, 225 Conn. 811–12.
                             I
  We first address the defendant’s claim that the court,
following the Audubon hearing, improperly enforced a
purported settlement agreement because the agreement
was not inclusive of the essential terms of the parties’
agreement.9 Specifically, the defendant argues that the
settlement agreement did not include relocation
expenses for her husband’s business, which the defen-
dant implicitly asserts is an essential term of the
agreement.10 We disagree.
   In the present matter, the defendant stated at oral
argument before this court that the only agreement
reached between the parties was that the defendant
would pay $600,000 as compensation for the taking of
the home and the real property. Although the defendant
primarily claims that the settlement agreement does
not include reimbursement for expenses incurred to
relocate her husband’s business,11 the business expense
claims were beyond the scope of the eminent domain
proceeding, and they were not barred from resolution
in any appropriate forum even if the question of just
compensation was resolved.12 Pursuant to § 13a-76, the
just compensation proceedings were limited to the reas-
sessment of damages. ‘‘It is well established by our case
law that the scope of a § 13a-76 proceeding is limited
to a reassessment of the damages offered by the [C]om-
missioner [of Transportation] for a taking.’’ Commis-
sioner of Transportation v. Larobina, 92 Conn. App.
15, 29, 882 A.2d 1265, cert. denied, 276 Conn. 931, 889
A.2d 816 (2005). ‘‘It is fundamental that the state govern-
ment or any properly designated agency thereof may
take private property under its power of eminent
domain, if the taking is for a public use and if just
compensation is paid therefor. . . . The single objec-
tive of an eminent domain proceeding is to ensure that
the property owner shall receive, and that the state
shall only be required to pay, the just compensation
which the fundamental law promises the owner for the
property which the state has seen fit to take for public
use.’’ (Citations omitted; internal quotation marks omit-
ted.) Russo v. East Hartford, 4 Conn. App. 271, 273–74,
493 A.2d 914 (1985). Moreover, this court has repeatedly
‘‘recognize[d] the limited scope of an appeal from a
statement of compensation in an eminent domain pro-
ceeding . . . .’’ (Citation omitted.) Id., 274 n.2; see also
Albahary v. Bristol, 276 Conn. 426, 435 n.6, 886 A.2d
802 (2005).
   In the present case, the only essential term of the
settlement agreement within the context of the defen-
dant’s appeal from the plaintiff’s assessment of damages
pursuant to § 13a-76 was the amount of compensation
to be paid to the defendant for the taking of her real
property. The defendant does not dispute that the par-
ties agreed to a sum of $600,000 as compensation for
the taking of her real property. Rather, the defendant
takes issue with the compensation for business reloca-
tion expenses, which fall under the purview of General
Statutes §§ 8-268 and 8-278, not § 13a-76. See footnote
12 of this opinion. Because the issue of reimbursement
expenses is outside the scope of compensation for the
taking of the real property, it is not an essential term
of the agreement. Accordingly, we reject the defen-
dant’s claim.
                             II
   The defendant next claims that the testimony elicited
during the Audubon hearing was unclear and ambigu-
ous as to what the terms of the agreement were and,
as a result, the court’s finding that an enforceable
agreement was entered into was clearly erroneous. Spe-
cifically, the defendant appears to argue that the testi-
mony regarding relocation expenses for the business
was unclear and ambiguous and, therefore, the
agreement was not enforceable. We disagree.
   We begin our analysis with the applicable standard
of review. ‘‘[T]o the extent that the defendant[’s] claim
implicates the court’s factual findings, our review is
limited to deciding whether such findings were clearly
erroneous. . . . A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed. . . . In making this determination, every
reasonable presumption must be given in favor of the
trial court’s ruling.’’ (Internal quotation marks omitted.)
Kidder v. Read, supra, 150 Conn. App. 733.
   The testimony of the defendant’s former attorneys,
the plaintiff’s representatives, and the defendant’s hus-
band confirmed that the parties had agreed to a sum
of $600,000 in compensation for the taking of the defen-
dant’s real property. Although there was extensive testi-
mony and discussion at the Audubon hearing regarding
the relocation expenses of the business, those expenses
were outside the scope of the § 13a-76 proceeding,
which properly concerned only the issue of whether
there was an agreed upon sum of $600,000 as compensa-
tion for the real property. See Commissioner of Trans-
portation v. Larobina, supra, 92 Conn. App. 29.
   On the basis of our review of the representations and
admissions by the defendant’s former attorneys and her
husband and the statements of the plaintiff’s representa-
tives at the Audubon hearing concerning the $600,000
agreed to as just compensation, the court’s findings of
fact as to the terms of that agreement were not clearly
erroneous. The court, applying those facts, properly
concluded that there was a legally enforceable settle-
ment agreement between the parties in the amount of
$600,000 as just compensation for the taking of the
defendant’s real property.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The other named defendants, Bank of America, Webster Bank, MERS,
the Berlin Revenue Collector, and Richard P. Healey of Rome McGuigan,
P.C., did not participate in this appeal. For clarity, we refer to Teresa Lagosz
as the defendant.
   2
     The defendant also raises three additional claims in her principal appel-
late brief.
   First, without citing to any relevant legal authority, the defendant argues
that the trial court improperly ordered, sua sponte, an Audubon hearing in
lieu of commencing a trial that was scheduled, ‘‘without evidence that the
parties’ terms for a stipulation [agreement] had been settled on.’’ Because
the defendant does not provide any relevant case law or legal analysis to
support her assertion, we consider this claim to be inadequately briefed
and, therefore, we decline to address her claim. ‘‘Claims are inadequately
briefed when they are merely mentioned and not briefed beyond a bare
assertion. . . . Claims are also inadequately briefed when they . . . consist
of conclusory assertions . . . with no mention of relevant authority and
minimal or no citations from the record . . . .’’ (Internal quotation marks
omitted.) Estate of Rock v. University of Connecticut, 323 Conn. 26, 33, 144
A.3d 420 (2016).
   Second, the defendant claims that she was deprived of her right to due
process as a result of the Audubon hearing and the subsequent judgment
of the court because she was entitled to a trial to determine just compensa-
tion for the taking of her property. Our law, however, is that no trial is
necessary under the circumstances of this case: ‘‘To hold that a jury trial
is a necessary predicate to enforcement of a settlement agreement would
undermine the very purpose of the agreement.’’ Audubon, supra, 225 Conn.
812. ‘‘When parties agree to settle a case, they are effectively contracting
for the right to avoid a trial.’’ (Emphasis omitted.) Id.
   In Bragg v. Weaver, 251 U.S. 57, 59, 40 S. Ct. 62, 64 L. Ed. 135 (1919), the
United States Supreme Court noted that ‘‘it is essential to due process that
the mode of determining the compensation be such as to afford the owner
an opportunity to be heard.’’ In the present case, the defendant had an
opportunity to be heard in the Audubon hearing and to offer evidence to
the court in support of her positions, which occurred. ‘‘It is fundamental
that property cannot be taken without procedural due process as guaranteed
by the fourteenth amendment to the constitution of the United States and
article first, § 10, of the constitution of Connecticut. . . . Due process
requires notice and an opportunity to be heard at a meaningful time and in
a meaningful manner . . . but does not mandate any specific form of proce-
dure; rather, it protects substantive rights.’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) Fermont Division v. Smith, 178
Conn. 393, 397, 423 A.2d 80 (1979).
   Third, the defendant also appears to claim that she was deprived of her
right to due process because of a supposed lack of notice of the taking. To
the extent that the defendant claims a defect in the taking itself, we note
that ‘‘[i]f a condemnee wants to challenge the validity of the condemnation,
he or she must bring a separate action for injunctive relief.’’ Commissioner
of Transportation v. Larobina, 92 Conn. App. 15, 29, 882 A.2d 1265, cert.
denied, 276 Conn. 931, 889 A.2d 816 (2005). As a result, we conclude that
the defendant’s claim that she was deprived of due process is without merit.
   3
     General Statutes § 13b-36 (a) provides: ‘‘The commissioner may purchase
or take and, in the name of the state, may acquire title in fee simple to, or
any lesser estate, interest or right in, any land, buildings, equipment or
facilities which the commissioner finds necessary for the operation or
improvement of transportation services. The determination by the commis-
sioner that such purchase or taking is necessary shall be conclusive. Such
taking shall be in the manner prescribed in subsection (b) of section 13a-
73 for the taking of land for state highways.’’ Although subsection (c) of
§ 13b-36 was amended in 2018, that amendment has no bearing on this
appeal. For purposes of clarity, we refer to the current revision of the statute.
   4
     Subsections (a) and (b) of General Statutes (Rev. to 2015) § 13a-73 govern
the taking of land for state highways and provide in relevant part: ‘‘(a) ‘Real
property,’ as used in this section, includes land and buildings and any estate,
interest or right in land.
   ‘‘(b) The commissioner may take any land he finds necessary for the layout,
alteration, extension, widening, change of grade or other improvement . . .
and the owner of such land shall be paid by the state for all damages, and
the state shall receive from such owner the amount or value of all benefits,
resulting from such taking, layout, alteration, extension, widening, change
of grade or other improvement. The use of any site acquired . . . by condem-
nation shall conform to any zoning ordinance or development plan in effect
for the area in which such site is located, provided the commissioner may
be granted any variance or special exception as may be made pursuant to
the zoning ordinances and regulations of the town in which any such site
is to be acquired. The assessment of such damages and of such benefits
shall be made by the commissioner and filed by him with the clerk of the
superior court for the judicial district in which the land affected is located.
The commissioner shall give notice of such assessment to each person
having an interest of record therein by mailing to each a copy of the same,
postage prepaid, and, at any time after such assessment has been made
by the commissioner, the physical construction of such layout, alteration,
extension, widening, maintenance storage area or garage, change of grade
or other improvement may be made. If notice cannot be given to any person
entitled thereto because his whereabouts or existence is unknown, notice
may be given by publishing a notice at least twice in a newspaper published
in the judicial district and having a daily or weekly circulation in the town
in which the property affected is located. Any such published notice shall
state that it is a notice to the last owner of record or his surviving spouse,
heirs, administrators, assigns, representatives or creditors if he is deceased,
and shall contain a brief description of the property taken. Notice shall also
be given by mailing to each such person at his last-known address, by
registered or certified mail, a copy of such notice. If, after a search of the
land and probate records, the address of any interested party cannot be
found, an affidavit stating such facts and reciting the steps taken to establish
the address of any such person shall be filed with the clerk of the court
and accepted in lieu of service of such notice by mailing the same to the
last known address of such person. Upon filing an assessment with the
clerk of the court, the commissioner shall forthwith sign and file for record
with the town clerk of the town in which such real property is located a
certificate setting forth the fact of such taking, a description of the real
property so taken and the names and residences of the owners from whom
it was taken. Upon the filing of such certificate, title to such real property
in fee simple shall vest in the state of Connecticut, except that, if it is so
specified in such certificate, a lesser estate, interest or right shall vest in
the state. The commissioner shall permit the last owner of record of such
real property upon which a residence is situated to remain in such residence,
rent free, for a period of one hundred twenty days after the filing of such cer-
tificate.’’
   5
     General Statutes § 13a-76 provides in relevant part: ‘‘Any person claiming
to be aggrieved by the assessment of such special damages or such special
benefits by the commissioner may . . . apply to the superior court . . .
for a reassessment of such damages or such benefits so far as the same
affect such applicant. . . .’’
   6
     The defendant and her husband vacated the property on September 16,
2016, without having to pay any postcondemnation use and occupancy
charges.
   7
     We note that ‘‘the fact that the settlement agreement was not reduced
to writing or signed by the parties does not preclude it from binding the
parties.’’ Nanni v. Dino Corp., 117 Conn. App. 61, 67, 978 A.2d 531 (2009).
   8
     The rule also includes agreements reached outside of formal court pro-
ceedings, but during pending litigation before the court. See Ackerman v.
Sobol Family Partnership, LLP, 298 Conn. 495, 499–501, 4 A.3d 288 (2010)
(settlement agreement reached after mediation session through out-of-court
letters and phone calls); see also Matos v. Ortiz, 166 Conn. App. 775, 806–807,
144 A.3d 425 (2016) (‘‘In the majority of cases where settlement agreements
have been summarily enforced pursuant to Audubon, the agreement at issue
was either read directly into the record or otherwise reported to the court.
In the cases where a settlement agreement was not directly presented to
the court in full, it nevertheless was in some sense placed before the court
during pending litigation.’’ [Footnote omitted.]); Tirreno v. The Hartford,
161 Conn. App. 678, 681, 129 A.3d 735 (2015) (terms of oral settlement
agreement memorialized outside of court in series of e-mails between parties
and testified to by counsel).
   9
     We acknowledge that ‘‘[n]umerous Connecticut cases require definite
agreement on the essential terms of an enforceable agreement.’’ (Internal
quotation marks omitted.) Santos v. Massad-Zion Motor Sales Co., 160 Conn.
App. 12, 19, 123 A.3d 883, cert. denied, 319 Conn. 959, 125 A.3d 1013 (2015).
   10
      The defendant also claims that the settlement agreement did not address
the issue of whether she and her husband could return to the property to
retrieve plants that remained there. At the Audubon hearing, Attorney Healey
testified that, although the parties had discussed the possibility of allowing
the defendant to retrieve certain plants with the permission of the Depart-
ment of Transportation after the defendant vacated the premises, it was
outside the scope of the agreement. The defendant’s husband testified that
he and the defendant went to retrieve the plants in April, 2017, but that
they were no longer there.
   11
      At the Audubon hearing, Steven Degen, who worked for the Department
of Transportation, testified that the defendant was entitled to reimbursement
for the relocation of the business once a new location for the business
was selected. Moreover, Bradley, one of the defendant’s former attorneys,
testified that relocation benefits were still available to the defendant and
her husband if they sought them and that those benefits were outside the
scope of the stipulation for judgment. All written drafts of the stipulation
for judgment contained provisions that stated that the defendant was entitled
to pursue moving and relocation expenses for her husband’s business.
   12
      ‘‘Under the state relocation act, businesses are eligible to receive com-
pensation for relocation expenses and losses when they are forced to remove
personal property as a result of the state’s acquisition of real property.
General Statutes § 8-268. If a business seeks to contest the amount of com-
pensation offered by the state, the state relocation act requires an appeal to
the acquiring agency; General Statutes § 8-278; followed by an administrative
appeal to the Superior Court pursuant to the [Uniform Administrative Proce-
dure Act].’’ Commissioner of Transportation v. Rocky Mountain, LLC, 277
Conn. 696, 709–10, 894 A.2d 259 (2006).
   Additionally, § 8-273-1 (a) of the Regulations of Connecticut State Agencies
provides: ‘‘Any person aggrieved as to the provisions of Chapter 135 of the
[General Statutes], as revised, should first request reconsideration by the
State agency of the decision initially received as to relocation assistance.
If the person aggrieved is not satisfied by the decision rendered by the State
agency upon reconsideration, he then may request a hearing before the
Relocation Advisory Assistance Appeals Board.’’